  Case 2:20-cv-04015-RRM-ST Document 1 Filed 08/28/20 Page 1 of 20 PageID #: 1




  MICHAEL FAILLACE & ASSOCIATES, P.C.
  60 East 42nd Street, Suite 4510
  New York, New York 10165
  Telephone: (212) 317-1200
  Facsimile: (212) 317-1620
  Attorneys for Plaintiff

  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK
  -------------------------------------------------------X
  HILDA MUNOZ, individually and on behalf
  of others similarly situated,

                                     Plaintiff,                           COMPLAINT

                    -against-
                                                                COLLECTIVE ACTION UNDER
  KAM FUNG WONG INC. (D/B/A KAM                                      29 U.S.C. § 216(b)
  FUNG WONG INC.), AM LE CHANG, and
  MICHELLE DOE,                                                             ECF Case

                                      Defendants.
  -------------------------------------------------------X

            Plaintiff Hilda Munoz (“Plaintiff Munoz” or “Ms. Munoz”), individually and on behalf of

 others similarly situated, by and through her attorneys, Michael Faillace & Associates, P.C., upon

 her knowledge and belief, and as against Kam Fung Wong Inc. (d/b/a Kam Fung Wong Inc.),

 (“Defendant Corporation”), Am Le Chang and                  Michelle Doe, (“Individual Defendants”),

 (collectively, “Defendants”), alleges as follows:

                                           NATURE OF ACTION

       1.        Plaintiff Munoz is a former employee of Defendants Kam Fung Wong Inc. (d/b/a

Kam Fung Wong Inc.), Am Le Chang, and Michelle Doe.

       2.         Defendants own, operate, or control a chicken wholesale market, located at 4008

3rd Avenue, Brooklyn, New York 11232 under the name “Kam Fung Wong Inc.”.
  Case 2:20-cv-04015-RRM-ST Document 1 Filed 08/28/20 Page 2 of 20 PageID #: 2




         3.    Upon information and belief, individual Defendants Am Le Chang and Michelle Doe,

serve or served as owners, managers, principals, or agents of Defendant Corporation and, through

this corporate entity, operate or operated the chicken wholesaler as a joint or unified enterprise.

         4.    Plaintiff Munoz was employed as a poultry worker at the chicken wholesaler located

at 4008 3rd Avenue, Brooklyn, New York 11232.

         5.    At all times relevant to this Complaint, Plaintiff Munoz worked for Defendants in

excess of 40 hours per week, without appropriate minimum wage and overtime compensation for

the hours that she worked.

         6.    Rather, Defendants failed to maintain accurate recordkeeping of the hours worked

and failed to pay Plaintiff Munoz appropriately for any hours worked, either at the straight rate of

pay or for any additional overtime premium.

         7.    Furthermore, Defendants repeatedly failed to pay Plaintiff Munoz wages on a timely

basis.

         8.    Defendants’ conduct extended beyond Plaintiff Munoz to all other similarly situated

employees.

         9.    At all times relevant to this Complaint, Defendants maintained a policy and practice

of requiring Plaintiff Munoz and other employees to work in excess of forty (40) hours per week

without providing the minimum wage and overtime compensation required by federal and state law

and regulations.

         10.   Plaintiff Munoz now brings this action on behalf of herself, and other similarly

situated individuals, for unpaid minimum and overtime wages pursuant to the Fair Labor Standards

Act of 1938, 29 U.S.C. § 201 et seq. (“FLSA”), and for violations of the N.Y. Labor Law §§ 190 et




                                                  -2-
  Case 2:20-cv-04015-RRM-ST Document 1 Filed 08/28/20 Page 3 of 20 PageID #: 3




seq. and 650 et seq. (the “NYLL”), including applicable liquidated damages, interest, attorneys’ fees

and costs.

       11.     Plaintiff Munoz seeks certification of this action as a collective action on behalf of

herself, individually, and all other similarly situated employees and former employees of Defendants

pursuant to 29 U.S.C. § 216(b).

                                  JURISDICTION AND VENUE

       12.     This Court has subject matter jurisdiction under 28 U.S.C. § 1331 (federal question)

and the FLSA, and supplemental jurisdiction over Plaintiff Munoz’s state law claims under 28

U.S.C. § 1367(a).

       13.      Venue is proper in this district under 28 U.S.C. § 1391(b) and (c) because all, or a

substantial portion of, the events or omissions giving rise to the claims occurred in this district,

Defendants maintain their corporate headquarters and offices within this district, and Defendants

operate a chicken wholesale market located in this district. Further, Plaintiff Munoz was employed

by Defendants in this district.

                                                PARTIES

                                                  Plaintiff

       14.     Plaintiff Hilda Munoz (“Plaintiff Munoz” or “Ms. Munoz”) is an adult individual

residing in Kings County, New York.

       15.     Plaintiff Munoz was employed by Defendants at Kam Fung Wong Inc. from

approximately March 8, 2016 until on or about March 20, 2020 and from approximately April 17,

2020 until on or about August 3, 2020. In addition, Plaintiff Munoz was out for a period of

approximately one month in 2017.




                                                 -3-
  Case 2:20-cv-04015-RRM-ST Document 1 Filed 08/28/20 Page 4 of 20 PageID #: 4




        16.    Plaintiff Munoz consents to being a party plaintiff pursuant to 29 U.S.C. § 216(b),

and brings these claims based upon the allegations herein as a representative party of a prospective

class of similarly situated individuals under 29 U.S.C. § 216(b).

                                              Defendants

        17.    At all relevant times, Defendants owned, operated, or controlled a chicken wholesale

market, located at 4008 3rd Avenue, Brooklyn, New York 11232 under the name “Kam Fung Wong

Inc.”

        18.    Upon information and belief, Kam Fung Wong Inc. (d/b/a Kam Fung Wong Inc.) is

a domestic corporation organized and existing under the laws of the State of New York. Upon

information and belief, it maintains its principal place of business at 4008 3rd Avenue, Brooklyn,

New York 11232.

        19.    Defendant Am Le Chang is an individual engaging (or who was engaged) in business

in this judicial district during the relevant time period. Defendant Am Le Chang is sued individually

in her capacity as owner, officer and/or agent of Defendant Corporation. Defendant Am Le Chang

possesses operational control over Defendant Corporation, an ownership interest in Defendant

Corporation, and controls significant functions of Defendant Corporation. She determines the wages

and compensation of the employees of Defendants, including Plaintiff Munoz, establishes the

schedules of the employees, maintains employee records, and has the authority to hire and fire

employees.

        20.    Defendant Michelle Doe is an individual engaging (or who was engaged) in business

in this judicial district during the relevant time period. Defendant Michelle Doe is sued individually

in her capacity as a manager of Defendant Corporation. Defendant Michelle Doe possesses

operational control over Defendant Corporation and controls significant functions of Defendant



                                                  -4-
  Case 2:20-cv-04015-RRM-ST Document 1 Filed 08/28/20 Page 5 of 20 PageID #: 5




Corporation. She determines the wages and compensation of the employees of Defendants, including

Plaintiff Munoz, establishes the schedules of the employees, maintains employee records, and has

the authority to hire and fire employees.

                                     FACTUAL ALLEGATIONS

                                  Defendants Constitute Joint Employers

       21.     Defendants operate a chicken wholesale market located in the Sunset Park section of

Brooklyn in New York City.

       22.     Individual Defendants, Am Le Chang and Michelle Doe, possess operational control

over Defendant Corporation, possess ownership interests in Defendant Corporation, or control

significant functions of Defendant Corporation.

       23.     Defendants are associated and joint employers, act in the interest of each other with

respect to employees, pay employees by the same method, and share control over the employees.

       24.     Each Defendant possessed substantial control over Plaintiff Munoz’s (and other

similarly situated employees’) working conditions, and over the policies and practices with respect

to the employment and compensation of Plaintiff Munoz, and all similarly situated individuals,

referred to herein.

       25.     Defendants jointly employed Plaintiff Munoz (and all similarly situated employees)

and are Plaintiff Munoz’s (and all similarly situated employees’) employers within the meaning of

29 U.S.C. 201 et seq. and the NYLL.

       26.     In the alternative, Defendants constitute a single employer of Plaintiff Munoz and/or

similarly situated individuals.




                                                  -5-
  Case 2:20-cv-04015-RRM-ST Document 1 Filed 08/28/20 Page 6 of 20 PageID #: 6




       27.     Upon information and belief, Individual Defendant Am Le Chang operates Defendant

Corporation as either an alter ego of himself and/or fails to operate Defendant Corporation as an

entity legally separate and apart from himself, by among other things:

             a) failing to adhere to the corporate formalities necessary to operate Defendant

                Corporation as a Corporation,

             b) defectively forming or maintaining the corporate entity of Defendant Corporation,

                by, amongst other things, failing to hold annual meetings or maintaining

                appropriate corporate records,

             c) transferring assets and debts freely as between all Defendants,

             d) operating Defendant Corporation for his own benefit as the sole or majority

                shareholder,

             e) operating Defendant Corporation for his own benefit and maintaining control over

                this corporation as a closed Corporation,

             f) intermingling assets and debts of his own with Defendant Corporation,

             g) diminishing and/or transferring assets of Defendant Corporation to avoid full

                liability as necessary to protect his own interests, and

             h) Other actions evincing a failure to adhere to the corporate form.

       28.     At all relevant times, Defendants were Plaintiff Munoz’s employers within the

meaning of the FLSA and New York Labor Law. Defendants had the power to hire and fire Plaintiff

Munoz, controlled the terms and conditions of employment, and determined the rate and method of

any compensation in exchange for Plaintiff Munoz’s services.




                                                 -6-
  Case 2:20-cv-04015-RRM-ST Document 1 Filed 08/28/20 Page 7 of 20 PageID #: 7




       29.       In each year from 2016 to 2020, Defendants, both separately and jointly, had a gross

annual volume of sales of not less than $500,000 (exclusive of excise taxes at the retail level that are

separately stated).

       30.       In addition, upon information and belief, Defendants and/or their enterprise were

directly engaged in interstate commerce. As an example, numerous items that were used in the

chicken wholesaler on a daily basis are goods produced outside of the State of New York.

                                           Individual Plaintiff

       31.       Plaintiff Munoz is a former employee of Defendants who was employed as a poultry

worker.

       32.       Plaintiff Munoz seeks to represent a class of similarly situated individuals under 29

U.S.C. 216(b).

                                         Plaintiff Hilda Munoz

       33.       Plaintiff Munoz was employed by Defendants from approximately March 8, 2016

until on or about March 20, 2020 and from approximately April 17, 2020 until on or about August

3, 2020. In addition, Plaintiff Munoz was out for a period of approximately one month in 2017.

       34.       Defendants employed Plaintiff Munoz as a poultry worker.

       35.       Plaintiff Munoz regularly handled goods in interstate commerce, such as chicken

wholesale and other supplies produced outside the State of New York.

       36.       Plaintiff Munoz’s work duties required neither discretion nor independent judgment.

       37.       Throughout her employment with Defendants, Plaintiff Munoz regularly worked in

excess of 40 hours per week.

       38.       Every year from approximately March 2016 until on or about June 2020, from the

third week of January until the end of October, Plaintiff Munoz worked from approximately 5:00



                                                   -7-
  Case 2:20-cv-04015-RRM-ST Document 1 Filed 08/28/20 Page 8 of 20 PageID #: 8




a.m. until on or about 4:00 p.m. to 7:00 p.m., Mondays through Saturdays (typically 66 hours per

week).

         39.   Every year from March 2016 until on or about August 3, 2020, from the month of

November through the second week of January, Plaintiff Munoz worked from approximately 5:00

a.m. until on or about 10:00 p.m. Mondays through Saturdays (typically 84 hours per week).

         40.   From approximately July 2020 until on or about August 3, 2020, Plaintiff Munoz

worked from approximately 5:00 a.m. until on or about 2:00 p.m. to 3:00 p.m., Mondays through

Thursdays and from approximately 5:00 a.m. until on or about 7:00 p.m., Fridays and Saturdays

(typically 66 hours per week).

         41.   Throughout her employment, Defendants paid Plaintiff Munoz her wages by check.

         42.   From approximately March 2016 until on or about December 31, 2016, Defendants

paid Plaintiff Munoz a fixed salary of $400 per week.

         43.   From approximately January 2017 until on or about December 31, 2017, Defendants

paid Plaintiff Munoz a fixed salary of $440 per week.

         44.   From approximately January 2018 until on or about December 31, 2018, Defendants

paid Plaintiff Munoz a fixed salary of $580 per week.

         45.   From approximately January 1, 2019 until on or about August 3, 2020, Defendants

paid Plaintiff Munoz a fixed salary of $650 per week.

         46.   For approximately one week in March of 2020, Defendants did not pay Plaintiff

Munoz any wages for her work.

         47.   Although Defendants granted Plaintiff Munoz a 30-minute meal break, they

constantly interrupted this break and requiring her to go back and continue working.




                                                -8-
  Case 2:20-cv-04015-RRM-ST Document 1 Filed 08/28/20 Page 9 of 20 PageID #: 9




       48.     In addition, in order to get paid, Plaintiff Munoz was required to sign a document in

which Defendants misrepresented the hours that she worked per week.

       49.     No notification, either in the form of posted notices or other means, was ever given

to Plaintiff Munoz regarding overtime and wages under the FLSA and NYLL.

       50.     Defendants did not provide Plaintiff Munoz an accurate statement of wages, as

required by NYLL 195(3).

      51.      In fact, Defendants adjusted Plaintiff Munoz’s paystubs so that they reflected

inaccurate wages and hours worked.

      52.      Defendants did not give any notice to Plaintiff Munoz, in English and in Spanish

(Plaintiff Munoz’s primary language), of her rate of pay, employer’s regular pay day, and such other

information as required by NYLL §195(1).

      53.      Defendants required Plaintiff Munoz to purchase “tools of the trade” with her own

funds—including shirts, gloves and boots.

                                 Defendants’ General Employment Practices

      54.      At all times relevant to this Complaint, Defendants maintained a policy and practice

of requiring Plaintiff Munoz (and all similarly situated employees) to work in excess of 40 hours a

week without paying her appropriate minimum wage and overtime compensation as required by

federal and state laws.

      55.      Plaintiff Munoz was a victim of Defendants’ common policy and practices which

violate her rights under the FLSA and New York Labor Law by, inter alia, not paying her the wages

she was owed for the hours she worked.




                                                 -9-
Case 2:20-cv-04015-RRM-ST Document 1 Filed 08/28/20 Page 10 of 20 PageID #: 10




      56.      Defendants’ pay practices resulted in Plaintiff Munoz not receiving payment for all

her hours worked, and resulted in Plaintiff Munoz’s effective rate of pay falling below the required

minimum wage rate.

      57.      Defendants’ time keeping system did not reflect the actual hours that Plaintiff Munoz

worked.

      58.      Defendants    willfully   disregarded     and   purposefully   evaded   recordkeeping

requirements of the FLSA and NYLL by failing to maintain accurate and complete timesheets and

payroll records.

      59.      Defendants required Plaintiff Munoz to sign a document that reflected inaccurate or

false hours worked.

      60.      Defendants failed to post at the workplace, or otherwise provide to employees, the

required postings or notices to employees regarding the applicable wage and hour requirements of

the FLSA and NYLL.

      61.      Upon information and belief, these practices by Defendants were done willfully to

disguise the actual number of hours Plaintiff Munoz (and similarly situated individuals) worked, and

to avoid paying Plaintiff Munoz properly for her full hours worked.

      62.      Defendants engaged in their unlawful conduct pursuant to a corporate policy of

minimizing labor costs and denying employees compensation by knowingly violating the FLSA and

NYLL.

      63.      Defendants’ unlawful conduct was intentional, willful, in bad faith, and caused

significant damages to Plaintiff Munoz and other similarly situated former workers.

      64.      Defendants failed to provide Plaintiff Munoz and other employees with accurate

wage statements at the time of their payment of wages, containing: the dates of work covered by that



                                                - 10 -
Case 2:20-cv-04015-RRM-ST Document 1 Filed 08/28/20 Page 11 of 20 PageID #: 11




payment of wages; name of employee; name of employer; address and phone number of employer;

rate or rates of pay and basis thereof, whether paid by the hour, shift, day, week, salary, piece,

commission, or other; gross wages; deductions; allowances, if any, claimed as part of the minimum

wage; net wages; the regular hourly rate or rates of pay; the overtime rate or rates of pay; the number

of regular hours worked; and the number of overtime hours worked, as required by NYLL §195(3).

      65.      Defendants failed to provide Plaintiff Munoz and other employees, at the time of

hiring and on or before February 1 of each subsequent year, a statement in English and the

employees’ primary language, containing: the rate or rates of pay and basis thereof, whether paid by

the hour, shift, day, week, salary, piece, commission, or other; allowances, if any, claimed as part of

the minimum wage, including tip, meal, or lodging allowances; the regular pay day designated by

the employer; the name of the employer; any “doing business as” names used by the employer; the

physical address of the employer's main office or principal place of business, and a mailing address

if different; and the telephone number of the employer, as required by New York Labor Law §195(1).

                             FLSA COLLECTIVE ACTION CLAIMS

      66.       Plaintiff Munoz brings her FLSA minimum wage, overtime compensation, and

liquidated damages claims as a collective action pursuant to FLSA Section 16(b), 29 U.S.C. § 216(b),

on behalf of all similarly situated persons (the “FLSA Class members”), i.e., persons who are or

were employed by Defendants or any of them, on or after the date that is three years before the filing

of the complaint in this case (the “FLSA Class Period”).

      67.      At all relevant times, Plaintiff Munoz and other members of the FLSA Class were

similarly situated in that they had substantially similar job requirements and pay provisions, and

have been subject to Defendants’ common practices, policies, programs, procedures, protocols and

plans including willfully failing and refusing to pay them the required minimum wage, overtime pay



                                                  - 11 -
Case 2:20-cv-04015-RRM-ST Document 1 Filed 08/28/20 Page 12 of 20 PageID #: 12




at a one and one-half their regular rates for work in excess of forty (40) hours per workweek under

the FLSA, and willfully failing to keep records under the FLSA.

      68.         The claims of Plaintiff Munoz stated herein are similar to those of the other

employees.

                                     FIRST CAUSE OF ACTION

                VIOLATION OF THE MINIMUM WAGE PROVISIONS OF THE FLSA

      69.         Plaintiff Munoz repeats and realleges all paragraphs above as though fully set forth

herein.

      70.         At all times relevant to this action, Defendants were Plaintiff Munoz’s employers

within the meaning of the Fair Labor Standards Act, 29 U.S.C. § 203(d). Defendants had the power

to hire and fire Plaintiff Munoz (and the FLSA Class Members), controlled the terms and conditions

of their employment, and determined the rate and method of any compensation in exchange for their

employment.

      71.         At all times relevant to this action, Defendants were engaged in commerce or in an

industry or activity affecting commerce.

      72.         Defendants constitute an enterprise within the meaning of the Fair Labor Standards

Act, 29 U.S.C. § 203 (r-s).

          73.     Defendants failed to pay Plaintiff Munoz (and the FLSA Class members) at the

applicable minimum hourly rate, in violation of 29 U.S.C. § 206(a).

      74.         Defendants’ failure to pay Plaintiff Munoz (and the FLSA Class members) at the

applicable minimum hourly rate was willful within the meaning of 29 U.S.C. § 255(a).

      75.         Plaintiff Munoz (and the FLSA Class members) were damaged in an amount to be

determined at trial.



                                                   - 12 -
Case 2:20-cv-04015-RRM-ST Document 1 Filed 08/28/20 Page 13 of 20 PageID #: 13




                                 SECOND CAUSE OF ACTION

               VIOLATION OF THE OVERTIME PROVISIONS OF THE FLSA

      76.      Plaintiff Munoz repeats and realleges all paragraphs above as though fully set forth

herein.

      77.      Defendants, in violation of 29 U.S.C. § 207(a)(1), failed to pay Plaintiff Munoz (and

the FLSA Class members) overtime compensation at a rate of one and one-half times the regular

rate of pay for each hour worked in excess of forty hours in a work week.

      78.      Defendants’ failure to pay Plaintiff Munoz (and the FLSA Class members), overtime

compensation was willful within the meaning of 29 U.S.C. § 255(a).

      79.      Plaintiff Munoz (and the FLSA Class members)were damaged in an amount to be

determined at trial.

                                   THIRD CAUSE OF ACTION

                  VIOLATION OF THE NEW YORK MINIMUM WAGE ACT

      80.       Plaintiff Munoz repeats and realleges all paragraphs above as though fully set forth

herein.

      81.      At all times relevant to this action, Defendants were Plaintiff Munoz’s employers

within the meaning of the N.Y. Lab. Law §§ 2 and 651. Defendants had the power to hire and fire

Plaintiff Munoz, controlled the terms and conditions of her employment, and determined the rates

and methods of any compensation in exchange for her employment.

      82.      Defendants, in violation of NYLL § 652(1) and the supporting regulations of the New

York State Department of Labor, paid Plaintiff Munoz less than the minimum wage.

      83.      Defendants’ failure to pay Plaintiff Munoz the minimum wage was willful within the

meaning of N.Y. Lab. Law § 663.



                                                - 13 -
Case 2:20-cv-04015-RRM-ST Document 1 Filed 08/28/20 Page 14 of 20 PageID #: 14




      84.      Plaintiff Munoz was damaged in an amount to be determined at trial.

                                 FOURTH CAUSE OF ACTION

                        VIOLATION OF THE OVERTIME PROVISIONS

                          OF THE NEW YORK STATE LABOR LAW

      85.      Plaintiff Munoz repeats and realleges all paragraphs above as though fully set forth

herein.

      86.      Defendants, in violation of N.Y. Lab. Law § 190 et seq., and supporting regulations

of the New York State Department of Labor, failed to pay Plaintiff Munoz overtime compensation

at rates of one and one-half times the regular rate of pay for each hour worked in excess of forty

hours in a work week.

      87.      Defendants’ failure to pay Plaintiff Munoz overtime compensation was willful within

the meaning of N.Y. Lab. Law § 663.

      88.      Plaintiff Munoz was damaged in an amount to be determined at trial.

                                   FIFTH CAUSE OF ACTION

                  VIOLATION OF THE NOTICE AND RECORDKEEPING

                    REQUIREMENTS OF THE NEW YORK LABOR LAW

      89.      Plaintiff Munoz repeats and realleges all paragraphs above as though fully set forth

herein.

      90.      Defendants failed to provide Plaintiff Munoz with a written notice, in English and in

Spanish (Plaintiff Munoz’s primary language), containing: the rate or rates of pay and basis thereof,

whether paid by the hour, shift, day, week, salary, piece, commission, or other; allowances, if any,

claimed as part of the minimum wage, including tip, meal, or lodging allowances; the regular pay

day designated by the employer; the name of the employer; any “doing business as" names used by



                                                 - 14 -
Case 2:20-cv-04015-RRM-ST Document 1 Filed 08/28/20 Page 15 of 20 PageID #: 15




the employer; the physical address of the employer's main office or principal place of business, and

a mailing address if different; and the telephone number of the employer, as required by NYLL

§195(1).

      91.      Defendants are liable to Plaintiff Munoz in the amount of $5,000, together with costs

and attorneys’ fees.

                                   SIXTH CAUSE OF ACTION

                  VIOLATION OF THE WAGE STATEMENT PROVISIONS

                               OF THE NEW YORK LABOR LAW

      92.       Plaintiff Munoz repeats and realleges all paragraphs above as though fully set forth

herein.

      93.      With each payment of wages, Defendants failed to provide Plaintiff Munoz with an

accurate statement listing each of the following: the dates of work covered by that payment of wages;

name of employee; name of employer; address and phone number of employer; rate or rates of pay

and basis thereof, whether paid by the hour, shift, day, week, salary, piece, commission, or other;

gross wages; deductions; allowances, if any, claimed as part of the minimum wage; net wages; the

regular hourly rate or rates of pay; the overtime rate or rates of pay; the number of regular hours

worked; and the number of overtime hours worked, as required by NYLL 195(3).

      94.      Defendants are liable to Plaintiff Munoz in the amount of $5,000, together with costs

and attorneys’ fees.

                                 SEVENTH CAUSE OF ACTION

                             RECOVERY OF EQUIPMENT COSTS

      95.       Plaintiff Munoz repeats and realleges all paragraphs above as though fully set forth

herein.



                                                 - 15 -
Case 2:20-cv-04015-RRM-ST Document 1 Filed 08/28/20 Page 16 of 20 PageID #: 16




      96.         Defendants required Plaintiff Munoz to pay, without reimbursement, the costs and

expenses for purchasing and maintaining equipment and “tools of the trade” required to perform her

job, further reducing her wages in violation of the FLSA and NYLL. 29 U.S.C. § 206(a); 29 C.F.R.

§ 531.35; N.Y. Lab. Law §§ 193 and 198-b.

      97.         Plaintiff Munoz was damaged in an amount to be determined at trial.



                                    EIGHTH CAUSE OF ACTION

                     VIOLATION OF THE TIMELY PAYMENT PROVISIONS

                                 OF THE NEW YORK LABOR LAW

      98.         Plaintiff Munoz repeats and realleges all paragraphs above as though set forth fully

herein.

      99.         Defendants did not pay Plaintiff Munoz on a regular weekly basis, in violation of

NYLL §191.

      100.        Defendants are liable to Plaintiff Munoz in an amount to be determined at trial.



                                        PRAYER FOR RELIEF

            WHEREFORE, Plaintiff Munoz respectfully requests that this Court enter judgment

 against Defendants by:

            (a)    Designating this action as a collective action and authorizing prompt issuance of

 notice pursuant to 29 U.S.C. § 216(b) to all putative class members apprising them of the pendency

 of this action, and permitting them to promptly file consents to be Plaintiffs in the FLSA claims in

 this action;




                                                   - 16 -
Case 2:20-cv-04015-RRM-ST Document 1 Filed 08/28/20 Page 17 of 20 PageID #: 17




       (b)    Declaring that Defendants violated the minimum wage provisions of, and

associated rules and regulations under, the FLSA as to Plaintiff Munoz and the FLSA Class

members;

       (c)    Declaring that Defendants violated the overtime wage provisions of, and associated

rules and regulations under, the FLSA as to Plaintiff Munoz and the FLSA Class members;

       (d)    Declaring that Defendants violated the recordkeeping requirements of, and

associated rules and regulations under, the FLSA with respect to Plaintiff Munoz’s and the FLSA

Class members’ compensation, hours, wages, and any deductions or credits taken against wages;

       (e)    Declaring that Defendants’ violations of the provisions of the FLSA were willful

as to Plaintiff Munoz and the FLSA Class members;

       (f)    Awarding Plaintiff Munoz and the FLSA Class members damages for the amount

of unpaid minimum wage, overtime compensation, and damages for any improper deductions or

credits taken against wages under the FLSA as applicable;

       (g)    Awarding Plaintiff Munoz and the FLSA Class members liquidated damages in an

amount equal to 100% of her damages for the amount of unpaid minimum wage and overtime

compensation, and damages for any improper deductions or credits taken against wages under the

FLSA as applicable pursuant to 29 U.S.C. § 216(b);

       (h)    Declaring that Defendants violated the minimum wage provisions of, and rules and

orders promulgated under, the NYLL as to Plaintiff Munoz;

       (i)    Declaring that Defendants violated the overtime wage provisions of, and rules and

orders promulgated under, the NYLL as to Plaintiff Munoz;

       (j)    Declaring that Defendants violated the timely payment provisions of the NYLL as

to Plaintiff Munoz;



                                             - 17 -
Case 2:20-cv-04015-RRM-ST Document 1 Filed 08/28/20 Page 18 of 20 PageID #: 18




       (k)     Declaring that Defendants violated the notice and recordkeeping requirements of

the NYLL with respect to Plaintiff Munoz’s compensation, hours, wages and any deductions or

credits taken against wages;

       (l)     Declaring that Defendants’ violations of the provisions of the NYLL were willful

as to Plaintiff Munoz;

       (m)     Awarding Plaintiff Munoz damages for the amount of unpaid minimum wage and

overtime compensation, and for any improper deductions or credits taken against wages as

applicable

       (n)     Awarding Plaintiff Munoz damages for Defendants’ violation of the NYLL notice

and recordkeeping provisions, pursuant to NYLL §§198(1-b), 198(1-d);

       (o)     Awarding Plaintiff Munoz liquidated damages in an amount equal to one hundred

percent (100%) of the total amount of minimum wage and overtime compensation shown to be

owed pursuant to NYLL § 663 as applicable; and liquidated damages pursuant to NYLL § 198(3);

       (p)     Awarding Plaintiff Munoz and the FLSA Class members pre-judgment and post-

judgment interest as applicable;

       (q)      Awarding Plaintiff Munoz and the FLSA Class members the expenses incurred in

this action, including costs and attorneys’ fees;

       (r)     Providing that if any amounts remain unpaid upon the expiration of ninety days

following issuance of judgment, or ninety days after expiration of the time to appeal and no appeal

is then pending, whichever is later, the total amount of judgment shall automatically increase by

fifteen percent, as required by NYLL § 198(4); and

       (s)     All such other and further relief as the Court deems just and proper.

                                         JURY DEMAND



                                                - 18 -
Case 2:20-cv-04015-RRM-ST Document 1 Filed 08/28/20 Page 19 of 20 PageID #: 19




       Plaintiff Munoz demands a trial by jury on all issues triable by a jury.

Dated: New York, New York

      August 28, 2020

                                                       MICHAEL FAILLACE & ASSOCIATES, P.C.

                                            By:               /s/ Michael Faillace
                                                       Michael Faillace [MF-8436]
                                                       60 East 42nd Street, Suite 4510
                                                       New York, New York 10165
                                                       Telephone: (212) 317-1200
                                                       Facsimile: (212) 317-1620
                                                       Attorneys for Plaintiff




                                              - 19 -
Case 2:20-cv-04015-RRM-ST Document 1 Filed 08/28/20 Page 20 of 20 PageID #: 20
